Citation Nr: 1410377	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  09-38 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability. 

2.  Entitlement to service connection for a left foot disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran served on active duty from March 1997 to March 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In April 2013, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  After the initial response was received, in June 2013 requested that the VHA specialist provide an addendum to his report.  The addendum was provided.  Subsequently, in October 2013, the Board remanded the issues to obtain any outstanding treatment records and to afford the Veteran a new VA examination.  The records were obtained and the examination was provided in November 2013.  Therefore, a review of the record indicates that the Board's directives were substantially complied with regarding the issue on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Board notes that the entitlement to service connection for left knee arthritis and gouty arthritis of the right foot were granted in an October 2013 Board decision.  In an October 2013 rating decision implementing the Board's determination, the RO assigned noncompensable evaluations effective June 7, 2008.  To date the Veteran has not appealed the determination and thus these issues are not before the Board. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a left foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's right knee disability did not manifest during service, is not causally or etiologically related to service, and is not caused by or aggravated by a service-connected disability. 

CONCLUSION OF LAW

The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through VCAA letters dated July 2008, October 2008, and May 2009, the Veteran was informed of the information and evidence necessary to substantiate the claim for service connection.  He was also advised of the types of evidence VA would assist in obtaining, as well as her own responsibilities as to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The VCAA letter to the Veteran was provided in July 2008 prior to the initial unfavorable decision in January 2009.  In this case, the Veteran was advised of the criteria for rating a disability and those governing effective dates of awards in the July 2008 letter, prior to the most recent adjudication by the RO, which cures any timing deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, VA treatment records, private treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded a VA examination in November 2013.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report sets forth detailed examination findings.  As such, the examination report is adequate to decide the claim of service connection.  Thus, further examination is not necessary regarding the issue on appeal.

Service Connection - Right Knee

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In some circumstances, certain chronic diseases listed at 38 C.F.R. § 3.309(a) may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309.

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")  Pertinent to the case at hand, arthritis is among the list of chronic diseases listed within 38 C.F.R. § 3.309(a).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his right knee disability is causally related to service or causally related to his service-connected right foot gouty arthritis or left knee arthritis.  The Board acknowledges that the Veteran has a diagnosis of minimal degenerative changes of the right knee with retropatella spurring.  

The Veteran's service treatment records are silent regarding any complaints, treatment, or diagnosis of a right knee disability.  

The Veteran was afforded a VA examination in November 2013.  The examiner reviewed the Veteran's claims file and diagnosed minimal degenerative changes of the right knee with retropatella spurring.  The Veteran asserted that pain in his left knee causes him to shift his weight to his right knee.  He contends that since 2008 his right knee discomfort has become progressively worse.  The examiner noted the first documented complaint of bilateral knee pain to be in October 2009, nine years after separation from service.  The examiner found no evidence of frequent or recurrent assessment or treatment of a right knee disability during service or within two years following service to assert chronicity of the current mild degenerative changes.  Based on the documentation in the claims file, the Veteran was overweight at enlistment without evidence of either left or right knee joint abnormality.  He also noted no evidence in the claims file asserting onset of a right knee disability commencing in service or right knee complaints in association with the Veteran's escalating weight during service.  Thus there is no evidence found in the claims file for a clinical platform of aggravation of a right knee disability due to in service weight status.  Additionally, the examiner found it less likely than not that the Veteran's right knee disability is caused or aggravated by his left knee arthritis and right foot gouty arthritis.  In support, the examiner explained that the predominance of medical literature does not suggest the development of arthritis in a contralateral joint as being specific to its presence in another joint alone either as direct cause or aggravation.  

The Veteran contends he acquired a right knee disability that is causally related to his weight gain in service or to his service-connected left knee and right foot disabilities.  He is not shown to possess any medical expertise and therefore any medical opinions he asserts are not of significant probative value.  He is competent to report his symptoms, but his current assertions of entitlement to service connection for a right knee disability are contradicted by the medical reports from service and the ensuing years, as described above.  These include the documented complaints of right knee pain nearly a decade after service and only after years of complaints of left knee pain.  The record also indicates that the Veteran acknowledged no in-service disability.  Contemporaneously recorded documents are considered to be a more accurate reflection of the Veteran's condition at that time, than a history he provides more than 15 years after the events about which it relates.  The Board thus concludes that those records are more probative as to the onset of the disability because the etiology of the Veteran's right knee disability is a complex medical issue.  Jandreau.

The Board must therefore rely upon the medical evidence of record.  The record includes no positive medical nexus opinion regarding the Veteran's right knee.  The November 2013 VA examiner provided a negative nexus opinion.  The examiner noted medical literature in his rationale.  He found no relation between the Veteran's weight gain in service or his service-connected left knee and right foot disabilities and his current mild degenerative changes of the right knee.  The Board finds the VA examiner's opinion to be of significant probative value.  

The Board is thus left with a record that fails to show chronic symptoms of arthritis since service or within one year after separation from service or a current disability that is causally related to his injury in service.  In view of this, a basis upon which to establish service connection for right knee arthritis has not been presented. 

As the preponderance of the evidence is against the claim for service connection for right knee arthritis, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a right knee disability is denied.  


REMAND

The Veteran was afforded a VA examination of the foot in November 2013.  In providing an opinion regarding whether the Veteran's left foot disability is causally related to or aggravated by the Veteran's right foot gouty arthritis, the examiner noted that gouty arthritis is a systemic condition affecting synovial joints and is not specific to the right foot alone.  The examiner, however, at no point diagnosed gouty arthritis of the left foot.  The Board thus finds the opinion to be unclear and further comment is required before a decision on the merits may be made.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  After associating all pertinent outstanding records with the claims file, return the Veteran's claims file to the November 2013 VA examiner.  If the examiner is unavailable or if the examiner determines a new examination is necessary to provide the opinion requested below, schedule the Veteran for a new VA examination.  All tests and studies deemed necessary by the examiner shall be conducted.

The claims file, including a copy of this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; and consideration of such shall be reflected in the completed examination report. 

The examiner should review the claims file and address the following questions:

(a)  Is it at least as likely as not that the Veteran's right foot gout, being systemic, is present in the left foot?

The examiner must provide a rationale for all findings and conclusions.

2.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


